OVERTON, Justice.
We have for review Savoury v. State, 597 So.2d 296 (Fla. 2d DCA 1992), in which the district court addressed the same question we recently answered in State v. Johnson, 616 So.2d 1 (Fla.1993).1 In accordance with our decision in Johnson, we quash, in part, the decision of the district court in the instant case.
Nevertheless, we approve Savoury’s sentence. The record in this case reflects that Savoury was sentenced under section 775.-084, Florida Statutes (1989), because of several prior felony convictions. None of the prior conviction categories under which Sa-voury was habitualized were altered by the amendments to section 775.084 contained in chapter 89-280, Laws of Florida. Consequently, we approve the result of the district court’s decision because Savoury’s sentence is not affected by our decision in Johnson. We decline to consider the remaining issues raised by Savoury.
It is so ordered.
BARKETT, C.J., and McDONALD, SHAW, GRIMES, KOGAN and HARDING, JJ., concur.

. We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.